     Case 2:19-cv-02340-KJM-DB Document 22 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID SAMPSON HUNTER,                              No. 2:19-cv-2340-KJM-DB
12                        Plaintiff,
13              v.                                       ORDER
14    SCOTT JONES,
15                        Defendant.
16

17                   On May 5, 2020, this court adopted the magistrate judge’s findings and

18   recommendations and dismissed plaintiff’s § 1983 claims. ECF No. 16. Movant has filed a

19   notice of appeal, ECF No. 19, and a motion for a certificate of appealability, ECF No. 18.1

20                   Plaintiff does not need a certificate of appealability to appeal this case. The

21   certificate of appealability requirement only applies to claims for habeas corpus relief arising

22   under 28 U.S.C. § 2254 or § 2255. See Fed. R. App. P. 22(b); see also Hulihan v. Reg’l Transp.

23   Comm’n of S. Nevada, No. 2:09-CV-01096-ECR, 2012 WL 3135681, at *1 (D. Nev. Aug. 1,

24   2012); Dalluge v. U.S. Dep’t of Justice, No. C11–5037RBL, 2011 WL 1675407, at *1 (W.D.

25   Wash. May 4, 2011) (“As this case was brought pursuant to 42 U. S.C. § 1983, there is no

26   requirement for a certificate of appealability.”); Jenkins v. Caplan, No. C 02–5603 RMW (PR),

27          1
            The court construes defendant’s filing titled “objections to findings and
28   recommendations” as a request for a certificate of appealability.
                                                        1
     Case 2:19-cv-02340-KJM-DB Document 22 Filed 06/02/20 Page 2 of 2

 1   2010 WL 3057410, at *1 (N.D. Cal. Aug. 2, 2010) (“[A] Certificate of Appealability is
 2   inapplicable to a § 1983 action.”). Plaintiff's request for a certificate of appealability, ECF No.
 3   18, is therefore DENIED as moot.
 4          IT IS SO ORDERED.
 5   DATED: June 2, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
